dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-218-CV







GRADY ALLEN DAVIS	APPELLANT





V.



STATE OF TEXAS	APPELLEE







----------

FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On June 9, 2005, Appellant Grady Allen Davis filed a notice of appeal seeking to appeal from the trial court’s denial of his petition for expunction of his records in the underlying criminal case.  On  August 3, 2005, Appellant notified this court of his desire to set aside this appeal.  Accordingly, we dismiss this appeal.  
See
 
Tex. R. App. P.
 42.1(a)(1). 



PER CURIAM	





PANEL B:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: August 18, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.